291 S.W.3d 860 (2009)
Carl HEDRICK, Respondent,
v.
Kathy CHAPMAN, and Missouri Department of Social Services, Childrens' Division, Respondents.
Deborah Dimeo, Appellant.
No. ED 92396.
Missouri Court of Appeals, Eastern District, Division Four.
September 8, 2009.
*861 Benicia Baker-Livorsi, Pamela J. Ciskowski, St. Charles, MO, for Appellant.
Christopher Koster, Gary L. Gardner, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Debra DiMeo ("Paternal Grandmother") appeals from the judgment of the Circuit Court of St. Louis County granting Children's Division's ("the Division") motion to dismiss her Third Party Motion to Modify as to Child Custody, Visitation and Support ("Third Party Motion"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).